Dr. Hyde is a United States citizen who graduated from a foreign medical school and seeks a license to practice medicine in Ohio. R.C. 4731.09(B) requires that the foreign medical school be listed by the World Health Organization. What it means to be listed by the World Health Organization is ambiguous, particularly in light of the history of listing by that organization. At the time R.C. 4731.09(B) was promulgated, the World Health Organization listed only those schools which their host countries had approved as "recognized institutions of education that confer a medical degree or diploma." The 1970 edition of the World Health Organization Directory included only institutions which met that criterion. In subsequent editions of the directory, schools were listed merely because they answered a World Health Organization's questionnaire without regard to recognition by their host countries. Consequently, the State Medical Board required either that the foreign medical school be listed in the 1970 World Health Organization Directory or in an earlier edition to give substance to the requirement of "listing," which appears to have been contemplated by the General Assembly in setting forth this requirement in R.C. 4731.09(B). If the foreign medical school was not so listed (as would not be possible in the event of a medical school founded since 1970 as was the Universidad Nordestana), the board allowed approval of the school if it responded appropriately to a questionnaire designed by the board to help it determine the adequacy of the program offered by the school. Universidad Nordestana was sent such a questionnaire but it has failed to respond to it.
Additionally, it is ambiguous and debatable whether Universidad Nordestana has been "listed" in editions of the World Health Organization Directory published after 1970. Nordestana was only mentioned in an explanatory footnote in the 1979 fifth edition, while other schools had a detailed description of their curricula. In these later editions, such as the 1979 edition, schools were listed because they answered a World Health Organization questionnaire even though it was done without regard to recognition by their host country. The footnote reference may indicate that Universidad Nordestana also failed to answer the questionnaire of the World Health Organization, thus not providing it information that would be helpful to the determination of whether the school had an adequate medical program.
Whether Universidad Nordestana was "listed" by the World Health Organization was debatable and properly subject to initial determination by the medical board regardless of whether the medical board had adopted a rule in this respect. The issue of listing of the Universidad Nordestana by the World Health Organization is to be determined in the first instance, not by the court, but by the board. The board did not abuse its discretion in considering the Universidad Nordestana to be a medical school not listed by the World Health Organization, nor did the common pleas court abuse its discretion in finding that the board's determination was supported by reliable, substantial, and probative evidence and was in accordance with law. Certainly, the intent of the General Assembly was to protect the citizens of Ohio from medical practice by physicians who had not received appropriate medical training. Based upon the lack of information about the Universidad Nordestana, it may, for all we know, be a Dominican Republic medical school, such as that caricatured in Doonesbury. The only *Page 316 
testimony about its program was presented by Dr. Hyde. His testimony was rejected by the board as being suspect. He was unaware of many of the important details that were covered by the questionnaire that Nordestana failed to return. It is interesting to note that, although as the majority noted, Dr. Hyde passed the ECFMG examination, it was after three attempts. He also took the FLEX examination twice before passing it. It is further noted that Dr. Hyde was transferred to Nordestana from Central del Este, another medical school in the Dominican Republic, but one which was listed in the 1970 edition of the World Health Organization Directory. Dr. Hyde failed to pass plastic surgery at Central del Este and there were also four or five other courses that he did not pass. He took neurology three times before passing it at Nordestana.
In short, this court is making a grave mistake in substituting its judgment for that of the State Medical Board to require the board to license a graduate of a foreign medical school of completely unknown calibre to practice medicine in Ohio.
The judgment of the trial court should be affirmed.